DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 13  recites the broad “less than 7 minutes”, and claim 14 recites between 5 minues and one hour”, and the claims also recites as in claim 13, “preferably in less than 1 minute, and claim 14 recites “and preferably from 10 minutes to 20 minutes” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xong et al. (WO 01/00038).
Xong discloses a composition in soluble form and in tablet form containing green tea, which contains caffeine, a stimulant, and an amino acid and an effervescent producing compound to be used with water which is sodium bicarbonate used with citric acid to create effervescence (page 4, lines 1-24, page 9, lines 21-30).  The reference discloses that the composition containing green tea offers therapeutic positive effects, and that immersing green tea in only hot water does not release water insoluble components, so that an extract of green tea combined with  an effervescent composition was developed (pages 2, 3, and 4).   Official Notice is taken that green tea contains caffeine which is a stimulant.  Additives such as water soluble vitamins, can be added (page 9, lines 14-20).  The intended use of “a pre-workout effervescent tablet” is seen to have been disclosed, since the composition has been disclosed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to make a pre-workout effervescent composition, since the reference discloses the claimed ingredients which would be therapeutic to an individual.  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to  make a composition as claimed in order to bring the soluble and non-soluble therapeutic ingredients of green tea to an individual.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have a reasonable expectation of success for doing so because the claimed ingredients were known to have a therapeutic effect.  
Claim 2 requires that the tablet be a particular diameter.  Official Notice that these sizes are about the size of a TUMS ™ tablet, a known effervescent tablet.  
Sweeteners and flavorants are disclosed as in claim 3, in page 8 (lines 9-14), lubricants and binders in page 7, lines 10-22, minerals can be part of the carbonate salt such as sodium potassium, and acid salts  and mineral (page 12, lines 19-20, page 7, lines 24-31) and vitamins, page 9, (lines 14-20).  
Claim 5 requires that the EC is a weak acid and an effervescent alkali.  The reference to Xong et al. discloses sodium bicarbonate and potassium bicarbonate (also claim 6), and a weak acid such as  citric acid (page 7, lines 25-32, and page 20, lines 25-32).  
	Official Notice is taken that green tea and other teas contain caffeine as in claim 7.  
	Amino acids  as in claim 9 and 10 (alanine and others ) were disclosed  in amounts of 1-10%  (1-10 grams) of the composition (page 9, lines 20-31, and page 12, lines 1-6).  
Claims  8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xong et al. as applied to claims 1-3, 5-7, 9, 10 above, and further in view of “Your Preworkout Cup of coffee can actually boost your performance” (pages 1-6) (Preworkout) and Graham.  
Claim 11 is to a method of consuming the pre-workout Effervescent tablet PWET) of claim 1 with liquid, letting it dissolve and consuming the composition, and as in claim 12, where the solution is consumed multiple times during a workout, and claim 13 that the dissolution occurs in less than 7 to 1 minute, and claim 14, in 5 minutes before a workout, or 10 to 20 minutes before a workout.  

Xong et al. discloses that their invention is to provide a natural product formulation, and to allow the formulation to produce an effervescent composition when the formulation is combined with a liquid (page 4, lines 5-15).   Claim 11 differs from the reference in that the composition is taken at different times during exercise.   Pre-workout discloses that an amount of caffeine you should take before a workout to increase your performance depends on various factors,  and in the kind of exercise.   Caffeine can be taken 45 to 60 minutes before a workout (page 1, 2nd paragraph).  Graham discloses that caffeine is common in diet of most athletes, and can permit the athlete to train longer.  The effects have been found at 60 seconds to 2 hours (abstract).  Therefore, it would have been obvious to ingest a composition containing caffeine before, during and after exercise, due to caffeine’s stimulating effects.  One would have been motivated to use these teachings as above in the process and composition of Xong et al., since tea is also a good source of caffeine and would provide the same types of enhancement during exercise as claimed.  One would have expected success in using the tea composition of the reference for such a function, since tea contains caffeine and it would have been expected that the caffeine in tea would have the same healthful effects since the reference to Xong et al. discloses that the use of a bicarbonate composition enhances the delivery of the benefits of tea efficiently.  
The particular times of consumption as in claims 12-14 of the claimed composition would have been within the skill of the ordinary worker given the knowledge of the effects of caffeine which is found in tea.  
Xong et al. discloses that tea can be present which contains the stimulant, caffeine as in claim 8, in amounts of 10-50% (Examples 1-8). Your PreWorkout discloses that the amount of the stimulant can be from 250 mg to 400 of caffeine (page 1, of Your PreWorkout…).  Since, it was known how much of caffeine was useful in a pre-workout, it would have been obvious to use particular amounts of tea containing the effervescent compounds to provide the needed amount of stimulant.  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xong et al. as applied to claims 1-3, 5-7, 9, 10 above, and further in view of Basu et al. (Techniques of tablet coating, pages 1-6).
Claims 4  and 15 require that the tablet is lightly coated to prevent exposure of the effervescent ingredients to atmospheric moisture.  Basu et al. discloses that one of many objectives of coating was to offer physical and/or chemical protection to a drug, and to control and sustain the release of the drug from the dosage form (page 1, under Objectives of coating).  Film coating can be in particularly methyl and ethyl cellulose, and povidone (page 2, under “Film coating”).   Therefore, it would have been obvious to use the film coating in the composition of Xong et al. for its known function of protecting the ingredients, until they are supposed to be released.  One would have a reasonable expectation of success because coatings of the claimed tablet would perform the function of keeping the tablets free of moisture, and one would have the motivation to combined the references, since the use of the claimed composition was known, and it was known to coat tablets, so if one wanted to protect the claimed tablets from moisture, one could use the coatings of Basu et al.  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xong et al. as applied to claims 1-3, 5-7, 9, 10, above, and further in view of Shaik et al.
Claims 4 and 15 require that the tablet is lightly coated with a moisture inhibitor.  Shaikh et al. discloses a film coating for tablets that can be hydroxypropyl methyl cellulose, methyl hydroxyethyl cellulose or ethylcellulose or Povidone.  Therefore, one of ordinary skill in the art would use a known coating material in the composition of Xong et al. in order to coat the tablet, thereby inhibiting moisture.  One would have been motivated to coat the tablet, so that moisture would not dilute the ingredients in the tablet or cause it to disintegrate.  There would have been a reasonable expectation of success since it was known to coat tablets as disclosed by Shaikh et al. to achieve the desired properties of dosage form over the uncoated form. such as providing product stability.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	3-14-2022 HFH